Citation Nr: 1147437	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  11-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for spots on the lungs.

3.  Whether new and material evidence has been received to reopen a claim for service connection for arthralgia of the knees (claimed as a left knee disability).

4.  Entitlement to service connection for spots on the brain.

5.  Entitlement to a rating in excess of 20 percent for lateral epicondylitis, left elbow.

6.  Entitlement to an initial rating in excess of 10 percent for non-cardiac chest pain, due to undiagnosed illness.

7.  Entitlement to an initial rating in excess of 10 percent for a headache disorder, due to undiagnosed illness.
 
8.  Entitlement to an initial rating in excess of 10 percent for a sleep disorder, due to undiagnosed illness.

9.  Entitlement to an initial rating in excess of 10 percent for a frequent bowel movement disorder, due to undiagnosed illness.
 
10.  Entitlement to a rating in excess of 40 percent for polyarthralgias.

11.  Entitlement to Service Disabled Veterans Insurance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1993, including duty in the Southwest Asia Theater from January 25, 1991 to May 5, 1991. 

He also served on active duty from September 20, 1993, to June 5, 1996, but he was discharged from the latter period of service under other than honorable conditions, and a January 1998 Administrative Decision concluded that the character of discharge from this latter period of service was a bar to payment of VA benefits. 
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions as well as a September 2010 administrative decision. 

In a May 2010 rating decision, the RO granted a 100 percent temporary evaluation for the Veteran's service-connected polyarthralgias effective June 15, 2009 based on surgical or other treatment necessitating convalescence and assigned a 40 percent rating from August 1, 2009.  In addition, the RO continued a 20 percent rating for lateral epicondylisis, left elbow, denied service connection for bipolar disorder, spots on the brain, and declined to reopen claims for service connection for PTSD, spots on the lungs, due to undiagnosed illness, and arthralgia of the knees (claimed as left knee condition), due to undiagnosed illness.   
 
In a June 2010 decision, the Board granted service connection for chest pain, a headache disorder, a sleep disorder and for frequent bowel movement.  In a June 2010 rating decision, the RO effectuated the Board's decision and assigned each disability an initial 10 percent rating. 

In February 2011, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  

The Board notes that in the Veteran's April 2011 substantive appeal (VA Form 9) he indicated that he wanted a hearing before a Veterans Law Judge at the RO (a Travel Board hearing).  Thereafter, in an August 2011 letter, the Veteran stated and underlined that he "do not expect (any) hearing to take place for (any) issues that are on the appeal docket.  This is my right that I have (waive) in this appeal.  Please make a (final decision)..."  The Board finds that these statements by the Veteran reflect that he is withdrawing his April 2011 request for a Travel Board hearing.  

Because the claims for initial higher ratings for chest pain, a headache disorder, a sleep disorder and frequent bowel movements on appeal follow the grants of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

With regard to the petitions to reopen claims for service connection, the Board must first address the question of whether new and material evidence has been received to reopen a claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board also notes that additional evidence was received in August 2011 after the case had been certified to the Board by the RO.  Under 38 C.F.R. § 20.1304 (2011), such evidence received by the Board usually requires a return of the case to the RO for review, consideration, and preparation of a Supplemental Statement of the Case (SSOC) prior to a Board decision, unless there has been a waiver of such initial RO review.  This evidence includes a magnetic resonance imaging (MRI) of the Veteran's knees; however, this evidence merely shows that the Veteran has bilateral knee disorders, which essentially duplicates information already of record and has no material bearing on the missing element required to reopen this claim - evidence of a relationship of the Veteran's diagnosed bilateral knee disorders and service.  As such, this evidence does not preclude a decision by the Board on this matter at this time.  However, as these records pertain to the claims for an increased rating for polyarthralgias and a higher initial rating for frequent bowel movements, as explained below, a remand is warranted.  

With respect to the claim for entitlement to Service Disabled Veterans Insurance on appeal, this issue stems from a September 2010 administrative decision from the RO and Insurance Center in Philadelphia, Pennsylvania that denied these benefits.  The Veteran then filed an October 2010 Notice of Disagreement (NOD) with this decision.  Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding this matter to the RO for the issuance of a Statement of the Case (SOC). 

The Court has held that claims for service connection for PTSD generally encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, in an October 2006 decision, the Board denied service connection for an acquired psychiatric disability, to include PTSD.  The Veteran did not appeal and the decision is final.  Thereafter, the Veteran submitted a claim for service connection for bipolar disorder and to reopen his claim for service connection for PTSD.  As the Board previously considered the Veteran's claim for an acquired psychiatric disability, such would include bipolar disorder (incorrectly adjudicated by the RO in a May 2010 rating decision as one for service connection instead of a petition to reopen), and as such, the issue on the title page has been recharacterized as noted above.  

The issues of whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder and claims for higher ratings for lateral epicondylitis, left elbow, a headache disorder due to undiagnosed illness, a sleep disorder due to undiagnosed illness, a frequent bowel movement disorder due to undiagnosed illness, and polyarthralgias and entitlement to Service Disabled Veterans Insurance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim decided herein has been accomplished. 

2.  In an October 2006 decision, the Board denied the Veteran's claim for service connection for spots on the lungs.  The Board determined that the evidence of record did not establish that the Veteran had an undiagnosed illness as he was currently diagnosed with calcified granulomatous disease and airway disease and that there was no etiological link between these disorders and service.  The Veteran did not appeal and the decision is final.  


3.  Evidence received since the Board's October 2006 rating decision, while new, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for spots on the lungs. 

4.  In an October 2006 decision, the Board denied the Veteran's claim for service connection for arthralgia of the knees (currently claimed as a left knee disability).  The Board determined that the evidence of record did not establish that the Veteran had an undiagnosed illness as he was currently diagnosed with bilateral patellofemoral syndrome and that there was no etiological link between this disorder and service.  In addition, there was no evidence of arthritis within one year after his first period of active military service.  The Veteran did not appeal and the decision is final. 

5.  Evidence received since the Board's October 2006 rating decision, while new, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for arthralgia of the knees (currently claimed as a left knee disability). 

6.  There is no evidence that the Veteran has spots on the brain or a disability manifested by such findings.  While the Veteran is diagnosed with organic brain syndrome, not otherwise specified (NOS), there is no evidence that such disorder was manifested in service or within the Veteran's first post-service year.  In addition, there is no medical evidence of a nexus between the Veteran's diagnosed organic brain syndrome, NOS, first documented many years after service, and the Veteran's active military service.

7.  Since the June 30, 1997 effective date of the grant of service connection the Veteran's non-cardiac chest pain due to undiagnosed illness has been manifested by complaints of a pain, tenderness, and shortness of breath; manifestations that approximate no more than a moderate muscle injury.  



CONCLUSIONS OF LAW

1.  The Board's October 2006 decision denying the Veteran's claim for service connection for spots on the lungs is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for spots on the lungs have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Board's October 2006 decision denying the Veteran's claim for service connection for arthralgia of the knees (currently claimed as a left knee disability) is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for arthralgia of the knees (currently claimed as a left knee disability) have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for spots on the brain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6. The criteria for an initial rating in excess of 10 percent for non-cardiac chest pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic Codes 8853-5321 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to the petition to reopen the claims of service connection on appeal, a May 2009 letter notified the Veteran that to reopen his previously denied claims  for spots on the lungs and for arthralgia of the knees (currently claimed as a left knee disability), VA had to receive new and material evidence, and these letters further defined what constituted new and material evidence specific to the reason his claims were previously denied.  Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been satisfied by this letter.

In this appeal, a May 2009 letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection for spots on the brain on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  The May 2009 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The May 2010 RO rating decision reflects the initial adjudication of the claim for service connection for spots on the brain.  Hence, the May 2009 letter-which meets all four of Pelegrini's content of notice requirement-also meets the VCAA's timing of notice requirement.
 
Concerning the claim for a higher initial rating for non-cardiac chest pain due to undiagnosed illness, letter satisfying the notice requirements of 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in January 2005 and in August 2005.  Those letters informed him of the evidence required to substantiate his claim (keeping in mind that, at the time, his claim was for service connection), and of his and VA's respective responsibilities in obtaining supporting evidence.  Service connection, as mentioned, since has been granted, and he is now requesting a higher initial rating for this now service-connected disability, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing why a higher initial rating was not assigned.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, Social Security Administration Disability records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the February 2011 hearing before RO personnel, as well as many various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

As indicated above, the Board previously considered and denied the Veteran's claims for service connection for spots on the lungs and for bilateral knee disorders in an October 2006 decision.  Evidence of record at the time included the Veteran's STRs, SSA records, private medical records, VA medical records, VA examination reports and Board hearing transcripts from April 1999, June 2003, and January 2006 as well as various contentions raised by the Veteran relating these disabilities to service, to include on the basis of undiagnosed illness.  In the October 2006 decision, the Board determined that the evidence of record did not establish that the Veteran had an undiagnosed illness as he was currently diagnosed with calcified granulomatous disease and airway disease and bilateral patellofemoral syndrome, respectively and that there was no etiological link between these disorders and service.  In addition, the Board found that there was no evidence of arthritis (pertaining to the knees) within one year after the Veteran's first period of active military service.  As the Veteran did not appeal this decision, it is final.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.  Therefore, the October 2006 Board decision is final based on the evidence then of record.  Id.  The Veteran sought to reopen his claims for service connection in March 2007. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 
The decision in Hodge, supra, stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the record since the Board's October 2006 final decision includes VA and private medical records showing that the Veteran received evaluation and treatment for his knees.  A March 2011 VA examination report reflects that a chest x-ray was performed in January 2011 with an impression of monopleural reaction to right major fissure and diffuse air-trapping of chronic obstructive pulmonary disease (COPD).  The transcript of a February 2011 decision review officer hearing reflects that the Veteran reiterated prior assertions that his spots on the lungs and knee disabilities are related to service.  The Board finds that the additional evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that this evidence is not "material," in that it does not provide any competent evidence or opinion that the Veteran's diagnosed calcified granulomatous disease and airway disease (claimed as spots on the lungs) and bilateral patellofemoral syndrome are related to the Veteran's period of qualified active military service.  In addition, the Veteran's testimony is redundant and cumulative of evidence already of record.  Hence, the new evidence does not raise a reasonable possibility of substantiating the Veteran's claims, and therefore, does not provide a basis for reopening the claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As noted above, the additional statements from the Veteran are essentially duplicative of his contentions at the time of the last final denial.  Even if new, such statements do not raise a reasonable possibility of substantiating the claim, given the absence of any medical evidence tending to suggest that the Veteran's diagnosed calcified granulomatous disease and airway disease (claimed as spots on the lungs) and bilateral patellofemoral syndrome is related to service.  As indicated above, each of these claims turn on a medical matter.  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent, on the basis of assertions alone, to provide probative (i.e., persuasive) evidence on a medical matter- in this case, the onset and etiology of calcified granulomatous disease and airway disease (claimed as spots on the lungs) and bilateral patellofemoral syndrome.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 
 
Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for spots on the lungs and for bilateral knee disabilities has not been received.  As such, these appeals must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally- disallowed claims, the benefit-of-the-doubt doctrine is not applicable.   See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for some chronic diseases, including organic diseases of the nervous system, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, such is not applicable because the Veteran was not found to have manifestations of organic brain syndrome within one year of separation from service. 

The Veteran contends that he has a disability he describes as spots on the brain that is related to service.  

Service treatment records are negative for complaints, symptoms, findings, or diagnosis of spots on the brain or a disability manifested by spots on the brain.

VA medical records reflect that in 1998 the Veteran had normal computed tomography (CT) scans of the brain and was not found to have organic brain disease/dysfunction.  In December 2001 the Veteran had a normal CT scan of the brain.  In October 2005, the Veteran had a normal MRI of the brain.  Thereafter, VA medical records show that the Veteran was assessed with organic brain syndrome, not otherwise specified.  However, there is no indication that any diagnostic testing found that the Veteran did in fact have spots on the brain of any disability manifested by spots on the brain.  
 
Additionally, there is no competent medical evidence or opinion that the Veteran's diagnosed organic brain syndrome, NOS, is related to his military service, and the Veteran has not presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for spots on the brain.

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his organic brain syndrome is etiologically related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds, that the determination of whether the Veteran's organic brain syndrome is related to service which ended many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and his military service.

Under these circumstances, the Board finds that the claim for service connection for spots on the brain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).



IV.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned as it pertains to the claims for higher ratings for non-cardiac chest pain, a headache disorder, a sleep disorder and for frequent bowel movements, evaluation of the medical evidence since the effective date of the grants of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a June 2010 rating decision, the RO effectuated the Board's June 2010 decision granting service connection for non-cardiac chest pain disability and assigned an initial 10 percent disabling pursuant to Diagnostic Codes 8853-5321.  In the rating decision, the RO noted that this disability was not specifically listed in the Rating Schedule; therefore it was rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  

The Board also notes that in regards to the diagnostic codes assigned below, the '88' designation is simply used to track disabilities related to the Gulf War.  M21-1R, Part IV, Subpart ii, 2.D.16.

Diagnostic Code 5321 provides for evaluation impairment of Muscle Group XXI, muscles of respiration, thoracic muscle group and is rated on the severity of the injury manifested.  A moderate injury warrants a 10 percent rating.  A (maximum) 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Code 5321 (2011). 

Service treatment records show that the Veteran was treated in April 1991 for severe anterior chest pain while in the Persian Gulf.  He was evacuated to Germany where it was noted in May 1991 that he had a history of questionable cardiac problems, and it was noted that the Veteran had ill-defined episodes of atypical chest pain.  The doctor stated that the pain sounded musculoskeletal in nature as it was positional and there was positive chest wall tenderness.  The Veteran was given treadmill, Holter, echocardiogram, and lab testing after which the doctor stated that his overall impression was that there was no serious cardiac disease present.  In July 1992, the Veteran again presented for treatment of a chest pain.  It was noted that an EKG showed positive left ventricular hypertrophy, although the doctor stated that she doubted cardiac involvement.  In May 1994, an ECG was noted to be borderline, showing sinus bradycardia with 1st degree AV block, with minimal voltage criteria for left ventricular hypertrophy.  In May 1994 the Veteran was found to have chest pain syndrome, but again no cardiac related disability was diagnosed.  In October 1995 it was again noted that the Veteran had chronic atypical chest pain. 

At a VA examination in February 1998, the Veteran complained about occasional chest pain.  The Veteran's heart was found to be a normal size and no murmur or abnormal heart sounds were detected.  The examiner stated that there was no evidence of congestive heart failure.  An EKG was normal and a stress test was ordered.  The stress test was conducted in March 1998 and was negative for ischemias, anginas, or arrhythmias; however, it had to be discontinued due to pain in the Veteran's lower extremities. 

At a VA examination in December 1999, the Veteran complained about occasional chest pain.  Chest x-rays were normal and an EKG revealed minimal voltage criteria for left ventricular hypertrophy.  A stress test was ordered, but no specific heart disability was diagnosed. 

In July 2005, the Veteran wrote to indicate that he had chest pain, shortness of breath, light headedness and blurred vision, and he felt that these were indications of heart disease; however, an EKG in July 2005 again showed a normal sinus rhythm. 

An August 2005 echocardiogram noted normal cardiac chambers, questionable mild left ventricular hypertrophy, mild left ventricular systolic function with estimated ejection fraction of 55 percent and no significant valvular lesions, right side of the heart was normal.

At a VA examination in May 2007, the examiner indicated that the Veteran continued to complain of constant chest pain in the mid-sternal area and to the left axillary area in the left lower rib area and inferior axillary regions.  The Veteran also complained of shortness of breath on exertion, he gets dizzy turning around, and gets sick, nauseated and dizzy when he gets too much heat.  Physical examination revealed that the Veteran's heart had a regular rhythm.  The diagnosis was atypical chest pain and borderline abnormal ECG.  The examiner stated that he was unable to render a diagnosis of heart disease based on the evidence. 

In February 2008, a second VA examiner reviewed the Veteran's claims file and the examiner found that no objective findings supported a diagnosis of arrhythmia and no objective findings supported an underlying cardiac pathology or diagnosis. 

Subsequent to that opinion, the Veteran underwent a myocardial perfusion study in August 2009 that revealed anteroseptal reperfusion that was consistent with ischemia. 

In a March 2010 opinion letter, a cardiologist explained that the Veteran did not have heart disease as of May 2001 as a coronary angiography was normal; and he concluded therefore that the Veteran did not have any heart disease while in service and that his chest pains during service were noncardiac in nature. 

In March 2011, the Veteran underwent an additional VA examination.  At that time, the Veteran reported pain in his left lower muscles in the left lower lateral chest wall in the axillary line from his nipple line down 3 ribs, since 1991.  He does not have a flare-up of pain, the pain stays the same.  He has some shortness of breath whenever he takes a deep breath and cannot breathes.  He reported stiffness to the muscles of the chest wall and fasciculation or trembling of his muscle areas in his axillary area with deep breaths.  The pain is treated with Lortab and analgesic balm.  Physical examination revealed symmetric expansion of the chest.  The Veteran reported tenderness to light touch in the left mid axillary line 8 and 9 ribs and in the mid manurium of the sternum; however, there was no swelling, redness, increase in skin temperature or masses.  No mass or increase tenderness felt with deep palpation to both areas of chest.  The diagnosis was service-connected chest muscle impairment, left axillary.  No mass felt.  He has normal CPK and myoglobulin.  Normal left ribs series and sternum x-rays.  No functional limitation.

Overall, the evidence shows the Veteran's non-cardiac chest pain has resulted in no more than subjective complaints of pain, tenderness, shortness of breath, dizziness, nausea, and stiffness.  In this case, there are very few objective findings, and certainly none that show more than moderate symptoms associated with the Veteran's disability.  In the absence of any objective evidence of severe or moderately severe symptoms or such symptoms that more nearly approximate, the next higher 20 percent rating, the Board finds that an initial rating in excess of 10 percent is not warranted.  

A layperson is competent to testify regarding current symptomatology.  
However, even affording the Veteran full credibility in reporting his symptoms 
there is nothing in his statements that would allow for entitlement to the next higher 20 percent disability rating.  

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2010); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected non-cardiac chest pain.  There is no objective evidence revealing that his condition caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Board notes that the Veteran does not work and receives SSA disability.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

As noted above, there is a lack of objective symptomatology associated with the service-connected disability.  Thus, the rating criteria reasonably describe the Veteran's disability.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted. 

Accordingly, entitlement to an initial rating in excess of 10 percent for non-cardiac chest pain due to undiagnosed illness is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102 (2011). 


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for spots on the lungs is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for arthralgia of the knees (claimed as a left knee disability) is denied.

Service connection for spots on the brain is denied.   

An initial rating in excess of 10 percent for non-cardiac chest pain due to undiagnosed illness is denied.


REMAND

Absent presentation by the Veteran of new and material evidence, VA has no duty to accord an examination in cases where the Veteran seeks to reopen a previously denied claim.  38 CR 3.159(c)(4)(C)(iii).  However, once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In March 2011, the Veteran was afforded a VA PTSD examination in connection with the corresponding matter on appeal.  The VA examiner was requested to determine whether the Veteran has a diagnosis of PTSD, and if so, whether it was related to service.  The RO noted that the Veteran has previously been diagnosed with personality disorder, depressive disorder, affective disorder, and adjustment disorder, but did not request an opinion whether any diagnosed acquired psychiatric disability was related to service, consistent with Clemons (the Board must consider alternative current conditions within the scope of the Veteran's claim).  Hence, the March 2011 VA examiner only determined that the Veteran did not meet the criteria for a PTSD diagnosis and that depressive disorder, not otherwise specified was the best account of the Veteran's current symptoms.  

Therefore, the Board finds that the claims files should be forwarded to the March 2011 VA examiner for a supplemental opinion addressing whether any diagnosed acquired psychiatric disability is related to the Veteran's first period of military service.  The RO/AMC should only arrange for the Veteran to undergo further examination if the prior examination is not available, or cannot provide the requested opinion without first examining the Veteran.  

With regard to the claim for an increased rating for lateral epicondylitis, left elbow, the Board notes that the Veteran last underwent a VA examination in October 2009.  However, the examination report did not set forth specific findings responsive to all applicable rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  Hence, a remand is warranted to ensure that the record reflects the current severity of the Veteran's disability and that the findings provided allow for consideration under the appropriate rating criteria. 

With regard to the claim for an initial higher rating for the Veteran's service-connected headache disorder, the Board notes that the Veteran has undergone VA examinations in 2007, 2008 and most recently in March 2011.  However, none of the VA examiners stated whether the Veteran's headache symptoms were consistent with characteristic prostrating attacks, and if so, how many times such attacks occurred on a monthly basis.  Absent this information, the examination reports are inadequate for the purpose of applying the appropriate rating criteria, and a remand is warranted.

With regard to the claim for an initial higher rating for a sleep disorder, due to undiagnosed illness, in a June 2010 rating decision, the RO effectuated the Board's June 2010 decision granting service connection for a sleep disorder and assigned an initial 10 percent disabling pursuant to Diagnostic Codes 8894-9433, rated analogous to dysthemic disorder.  Thereafter, an October 2010 VA medical record reflects that the Veteran was diagnosed with severe obstructive sleep apnea.  Sleep apnea is a diagnosed illness and as such any symptoms related thereto are not for consideration in regards to an increase for the Veteran's service-connected sleep disorder on appeal.  However, the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  This matter should be addressed by a VA examiner and is remanded to afford the Veteran an additional VA medical examination. 

With regard to the claim for an increased rating for polyarthralgias, the Board observes after the April 2011 statement of the case (SOC), the Veteran submitted a May 2011 VA MRI report suggesting that there was a worsening of the Veteran's right shoulder since his last examination.  With regard to the claim for an initial higher rating for frequent bowel movements, additional medical records associated with the claims file after the April 2011 SOC include feces testing that the Veteran asserts, essentially, reflects the current severity of his service-connected frequent bowel movement disorder.  See the Veteran's August 2011 letter.  This additional evidence has not been considered by the RO, and the Veteran has not waived initial RO consideration of the evidence.  Hence, a remand for RO consideration of this evidence, in the first instance, and issuance of a supplemental statement of the case (SSOC) reflecting such consideration, is warranted, as it pertains to the issues of an increased rating for polyarthralgias and for frequent bowel movements.  See 38 C.F.R. § 19.31, 19.37 (2011).

In addition, in the Veteran's August 2011 letter, he states that his service-connected frequent bowel movement disorder has "worsen" since his last VA examination in March 2011.  He asserts that he has positive inflammation and bacteria in his colon and this causes infection, dehydration, diarrhea, loss of appetite and weight, plus bloody or pus in the stool.  Therefore, in light of the additional VA medical records showing that the Veteran underwent feces testing and the Veteran's assertions of worsening in symptoms, the Board finds that an additional examination is warranted to determine the current manifestations of the Veteran's service-connected frequent bowel movement disorder.  

The claims file currently includes medical records from the VA medical center (VAMC) in Biloxi, Mississippi, dated through January 2011.  Thus, outstanding, pertinent, VA medical records dated from January 2011 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As previously indicated, in October 2010, the Veteran filed a notice of disagreement (NOD) with the September 2010 administrative decision from the RO and Insurance Center in Philadelphia, Pennsylvania that denied entitlement to Service Disabled Veterans Insurance.  Because the Veteran has filed a notice of disagreement with regard to this issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issue of entitlement to Service Disabled Veterans Insurance, that issue may be returned to the Board for adjudication. 

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should obtain from the Biloxi VAMC all outstanding pertinent VA medical records from January 2011 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO/AMC should forward the entire claims file to the examiner who prepared the March 2011 VA PTSD examination report for a supplemental opinion (or if unavailable, a similarly situated examiner).

The examiner is requested to provide an opinion as to the etiology of all diagnosed acquired psychiatric disorders, to include whether it is at least as likely as not (50 percent probability or higher) that such disorder(s) is/are related to the Veteran's first period of service, from August 1989 to September 1993.

If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, the RO/AMC should arrange for the Veteran to go undergo a VA psychiatric examination, by a physician with the appropriate expertise, to obtain answers to the question posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report. 

3.  The RO/AMC should forward the entire claims file to the examiner who prepared the March 2011 VA examination report for a supplemental opinion regarding the nature and severity of the Veteran's service-connected headache disorder (or if unavailable, an examiner with the appropriate expertise)

The examiner should identify the nature of the Veteran's headaches and discuss their manifestations, specifically whether there are characteristic prostrating attacks related to the Veteran's service-connected headaches and if so, their frequency.

If the prior examiner is unavailable, or is unable to render the requested information without examining the Veteran, the RO/AMC should arrange for the Veteran to go undergo a VA neurological examination, by a physician with the appropriate expertise, to determine the nature and severity of the Veteran's service-connected headache disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report.

4.  Then, the RO/AMC should schedule the Veteran for an orthopedic examination to determine the current nature and severity of his service-connected lateral epicondylitis, left elbow.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

The examiner should conduct range of motion testing, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the Veteran's lateral epicondylitis, left elbow.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

5.  Then, the RO/AMC should schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his service-connected sleep disorder due to undiagnosed illness.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

The examiner should, to the extent possible, distinguish the symptoms of the service-connected sleep disorder due to undiagnosed illness from those attributable to any nonservice-connected disability to include, but not limited severe obstructive sleep apnea.  If, however, it is not medically possible to do so, the examiner should clearly so state.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

6.  Then, the RO/AMC should schedule the Veteran for an examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his service-connected frequent bowel movement disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

The examiner should render an opinion as to whether the Veteran's disability is manifested by constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating the wearing of a pad; extensive leakage and fairly frequent involuntary bowel movements; or a complete loss of sphincter control. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 
 
7.  With regard to the claim for a higher rating for polyarthralgias, the RO/AMC should review the Veteran's claims file and the new evidence submitted by him in August 2011, as discussed above, as well as any new information obtained subsequent to this remand.  If warranted, the RO/AMC should schedule the Veteran for a new examination to address the current manifestations of the Veteran's service-connected polyarthralgias.  

8.  After completing the above requested actions, the RO/AMC should readjudicate the petition to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, and the claims for higher ratings for a lateral epicondylitis, left elbow, a headache disorder, a sleep disorder, frequent bowel movements, and polyarthralgias in light of all pertinent evidence and legal authority.  In doing so, the RO/AMC should consider whether the Veteran's sleep disorder disability due to undiagnosed disability is properly evaluated under the current Diagnostic Code 8873-7332.
 
9.  If any benefit sought on appeal remains denied, the Veteran should be provided with a SSOC that contains notice of all relevant actions taken on the remaining claims on appeal.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 
 
10.  Send the Veteran a statement of the case addressing the Veteran's claim of entitlement to Service Disabled Veterans Insurance.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


